Citation Nr: 1703834	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and/or ischemic coronary artery disease (CAD), and/or as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1967 to September 1970, including service in the Republic of Vietnam from August 1968 to March 1969.  He is the recipient of numerous awards and decorations, to include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for hypertension.  The Veteran subsequently perfected an appeal of such denial.

In a March 2015 decision, the Board denied service connection for hypertension, to include as secondary to service-connected diabetes and/or ischemic CAD. Thereafter, the Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court). In October 2015, the Court granted the Veteran's and the Secretary of VA's (the parties) Joint Motion for Remand (JMR), which vacated and remanded the Board's March 2015 decision. In the JMR, it was stated that the April 2014 and May 2014 VA medical opinions the Board relied upon to decide the appeal were inadequate. Specifically, the parties found that such VA opinions did not address or adequately explain whether the Veteran's service-connected diabetes and/or ischemic CAD aggravated his hypertension. Furthermore, the JMR stated that the Board failed to provide adequate reasons or bases for its determination that the Veteran was not entitled to service connection for hypertension on a direct basis as a result of exposure to herbicides. Therefore, in December 2015, the Board remanded the case to afford the Veteran another VA examination that addressed the concerns noted in the JMR. 

In January 2016, the Veteran was afforded another VA examination with an etiological opinion.  However, the Board subsequently determined that further medical inquiry was necessary to decide the claim. As such, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in June 2016. Such opinion was rendered in October 2016. The same month, the Veteran and his representative were provided with a copy of the VHA opinion and provided sixty days upon which to offer additional evidence or argument. Such letter was sent to the Veteran's address of record, but was returned to the Board as undeliverable. In this regard, it is the burden of the Veteran to keep VA apprised of his whereabouts. If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him. Hyson v. Brown, 5 Vet. App. 262 (1993). Furthermore, the Veteran's representative offered argument on his behalf in a December 2016 Informal Hearing Presentation. Therefore, there is no further duty on VA's behalf to notify the Veteran of the VHA opinion. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 


FINDINGS OF FACT

1. The Board incorporates by reference the findings and conclusions in the March 2015 decision with regard to compliance with VA's duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).

2. Hypertension is not shown to be causally or etiologically related to the Veteran's presumed in-service herbicide exposure, did not manifest within one year of service discharge, and is not caused or aggravated by his service-connected diabetes mellitus, type II, and/or ischemic CAD.


CONCLUSION OF LAW

The criteria for an award of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and/or ischemic CAD, and/or as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the October 2015 JMR was narrow in scope. Specifically, it moved the Court to vacate the Board's March 2015 decision as to the denial of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes and/or ischemic CAD, only to the extent that it relied upon inadequate opinions to determine that the Veteran's service-connected diabetes and/or ischemic CAD did not permanently aggravate his hypertension and that it failed to provide an adequate statement of reasons or bases in its determination that the Veteran was not entitled to service connection for hypertension as a result of his acknowledged in-service herbicide exposure. 

In regard to secondary service connection, the parties agreed that the April 2014 VA examiner's opinion was inadequate because no rationale was provided other than checking a box for the conclusion that the Veteran's hypertension was not at least as likely as not due to and/or permanently aggravated by his service-connected diabetes. The May 2014 VA opinion was also inadequate because the examiner focused upon the unknown etiology of the Veteran's hypertension without explaining how it related to the issue of aggravation, if at all. Furthermore, the parties agreed that further consideration of whether the Veteran was entitled to service connection for hypertension on a direct basis as a result of his exposure to herbicides was warranted since the Board focused solely on whether service connection for hypertension as a result of exposure to herbicides was warranted on a presumptive basis.

Notably, the JMR did not address or identify any errors in the Board's findings and conclusions pertaining to compliance with VA's duties to notify and assist pursuant to the VCAA, other than with regard to the adequacy of the April 2014 and May 2014 VA opinions. The JMR also stated that there was no deficiency in the Board's determination that the Veteran was not entitled to service connection for hypertension on a direct basis not involving exposure to herbicides. As it is unclear from the JMR whether the parties found the entire March 2015 decision as to secondary service connection inadequate or only the aggravation portion, the Board will address both in this decision. The Board further notes that the JMR made no determination as to the adequacy of the Board's reasons and bases pertaining to the denial of presumptive service connection for hypertension as a chronic disease.  However, as previously noted in the March 2015 Board decision, the Veteran has not alleged that his hypertension began in service or within the applicable presumptive period after discharge. See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). Therefore, such theory of entitlement will not be further addressed herein.

The Veteran's representative who entered into the JMR is an attorney in a law firm with extensive experience in VA litigation. "[W]hen an attorney agrees to a [JMR] based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed." Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), (vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015). Since the time of the October 2015 JMR, neither the Veteran nor his representative have presented any argument regarding any insufficiency in VA's compliance with the duties to notify and assist, or whether the Veteran is entitled to service connection for hypertension on a direct basis not involving herbicide exposure. Under these circumstances, the Board herein incorporates the findings and conclusions as to compliance with VA's duties to notify and assist pursuant to the VCAA from the March 2015 decision and shall not further discuss those issues.

Based on the foregoing, and in the interest of administrative efficiency, the Board will proceed by addressing only that aspect of its March 2015 decision that the JMR identified as inadequate. Id. In short, the only question presently on appeal before the Board is whether the Veteran is entitled to service connection for hypertension as secondary to his service-connected diabetes and/or ischemic CAD, or as directly related to his acknowledged in-service herbicide exposure. 

In this regard, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). Service connection may not be established on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

In addition to the foregoing, relevant laws and regulations provide that absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era. See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). In the instant case, the Veteran's DD Form 214 reflects service in the Republic of Vietnam from August 1968 to March 1969. Therefore, he is presumed to have been exposed to herbicides coincident with such service.

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases, including diabetes and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD), if they become manifest to a degree of 10 percent or more at any time after service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). However, hypertension is not one of those diseases for which service connection will be presumed.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 
38 C.F.R. § 3.102 (2016). See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Indisputably, the record confirms a current diagnosis of hypertension since 1992. Thus, the Veteran meets the first requirement to establish service connection, i.e., evidence of a current disability. As mentioned above, the remaining question is whether the Veteran's current hypertension was caused or aggravated by his service-connected diabetes and/or ischemic CAD, and/or is related his acknowledged in-service exposure to herbicide.  

In this regard, there are a number of opinions of record.  Specifically, a May 2006 VA examiner determined that the Veteran's hypertension was not related to his diabetes mellitus, type II, because his hypertension was diagnosed 12 years prior to his diagnosis of diabetes mellitus, type II.  Likewise, a February 2010 VA examiner came to the same conclusion, i.e., that his hypertension was not secondary to his diabetes mellitus, type II, due to the fact that hypertension was diagnosed over a decade prior to his diabetes.  During a VA examination in April 2014 for the Veteran's diabetes disability, the examiner indicated that the Veteran's diabetes mellitus, type II, had not permanently aggravated any of his conditions.  

In May 2014, another VA examiner addressed whether the Veteran's hypertension was at least as likely as not proximately due to or the result of a his service-connected ischemic CAD.  In this regard, after a review of the record, the examiner opined that the Veteran's hypertension was less likely than not due to or the result of his ischemic CAD.  The examiner explained that the Veteran had a history of benign essential hypertension that was diagnosed in approximately 1992 and that predated his diagnosis of ischemic CAD from 2002.  The examiner concluded that his hypertension was not proximately due to, caused by, or aggravated by his ischemic CAD because benign essential hypertension was an elevated systemic arterial pressure for which no cause could be found.  

However, as previously discussed, the JMR found that the foregoing opinions, to specifically include those rendered in April 2014 and May 2014, were inadequate to address the Veteran's contentions pertaining to secondary service connection and direct service connection based on herbicide exposure.  Therefore, pursuant to the Board's December 2015 remand, the Veteran underwent another VA examination for hypertension in January 2016.  In this examination report, the examiner opined that the Veteran's essential hypertension was less likely than not due to his service-connected diabetes mellitus type II or ischemic CAD.  The rationale provided was that the cause of essential hypertension remains unclear.  Furthermore, the examiner noted that the Veteran's essential hypertension predated his CAD by 10 years and his diabetes by 12 years.  

With regard to whether the Veteran's hypertension was caused by his acknowledged in-service exposure to herbicides, the January 2016 VA examiner opined that it was less likely than not.  The rationale provided was yet again that the cause of essential hypertension remains unclear.  The examiner acknowledged that there are theories as to its cause, but that its cause still remained uncertain.  Lastly, while acknowledging that essential hypertension was not a disease presumed to be cause by herbicide exposure, as documented in literature there is no specific etiology for essential hypertension.  With regard to whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II or CAD, the examiner again opined this was less likely than not.  However, the examiner merely restated that the essential hypertension predated both the Veteran's diabetes and CAD.

Thereafter, in June 2016, the Board found that another medical opinion was needed and requested a VHA expert opinion.  In this regard, the Board determined that an opinion from a specialist was necessary for two reasons.  First, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Second, while the suggestion in the January 2016 medical opinion is that the essential hypertension could not have been caused by his service-connected diabetes and CAD because hypertension preexisted the diabetes and CAD, the order of development of these conditions without more does not necessitate the conclusion that the Veteran's essential hypertension could not have been aggravated by the service-connected diabetes or CAD.  Furthermore, the Board drew the expert's attention to the Veteran's March 2016 statement in which he reported that he had suffered a silent heart attack on an unknown date prior to 2002, but that the medical records supporting his statement had been destroyed. However, based on such, the Veteran suggested that he probably had heart disease some years prior to 2002. 

Accordingly, a VHA internist provided an etiological opinion in October 2016.  In this regard, the VHA internist opined that it was not at least as likely as not that the Veteran's essential hypertension was aggravated by his service-connected diabetes and/or ischemic CAD. The VHA internist noted that, although it has frequently been indicated that the causes of essential hypertension are unknown, that assumption is only partially true, insofar that there is little information on genetic variations or genes that are over expressed or under expressed as well as the intermediary phenotypes that they regulate to cause high blood pressure. She further noted that essential hypertension is unlikely to have a single specific cause, but rather is caused by multiple factors including: obesity; aging; tobacco use; alcohol consumption; salt-rich diet through processed and fatty food; physical inactivity; low potassium intake; low calcium intake; and insulin resistance. She stated many of these factors were additive, such as obesity and alcohol intake. 

The VHA internist concluded that the Veteran developed hypertension due to his continued weight gain, smoking, alcohol consumption, ageing and other risk factors included above with a natural progression into the development of CAD and diabetes. Specifically, the VHA internist explained that the Veteran had a long history of obesity as evidenced by his treatment records. In support thereof, the VHA internist included the Veteran's weight measurements in the VHA opinion beginning with his entrance exam in December 1966 to a VA treatment record from August 2009. The results indicated that the Veteran was considered overweight and increasingly gained weight throughout the given time period. Obesity was also noted to lead to an increased risk for numerous health conditions, all of which the Veteran had, including type II diabetes, hypertension, and CAD.  

In regard to the Veteran's tobacco use, the VHA internist indicated that the Veteran's October 2007 VA treatment record documented that the Veteran had a thirty year history of smoking one pack of cigarettes per day and allegedly quit in 2002. However, the VHA internist brought attention to an October 2013 treatment record, which indicated that the Veteran continued to smoke as late as 2006. With regard to the Veteran's age, it was noted that the Veteran was diagnosed with hypertension at the age of forty-five, which was more than twenty years after separation from service. 

The Veteran's blood pressure readings beginning with his entrance examination in December 1966 to a VA treatment record from October 2013 were also included in the VHA opinion. The VHA internist noted that the Veteran's blood pressure readings from before and after the onset of CAD (diagnosed 2002) and diabetes (diagnosed 2004) consistently demonstrated normal blood pressure. She further noted that isolated or occasional transient elevations of blood pressure do not establish a trend nor do they support the contention of aggravation of hypertension, which refers to permanent, sustained hypertensive changes. Therefore, the VHA internist opined that, based on her careful review of the medical record, there was no evidence for worsening or aggravation of the Veteran's hypertension beyond its natural progression, even after the development of CAD and diabetes. She reasoned that the Veteran's hypertension itself was a major risk factor along with his other risk factors such as, age, obesity, and hyperlipidemia for CAD and that the natural progression of his hypertension resulted in the development of CAD, not the converse. Furthermore, it was noted that the Veteran's hypertension was diagnosed in 1992, long before the onset of CAD in 2002 and diabetes in 2004, and that hypertension did not worsen with the development of the later diagnoses.

The VHA internist also opined that it was not at least as likely as not that the Veteran's essential hypertension was related to his military service or history of exposure to herbicides. In this regard, she noted that, according to the NAS 2010 Update, although VA did not find hypertension to be presumptively related to service in Vietnam, on the basis of the total weight of available evidence, the current committee reaffirmed the conclusion of the committees for Update 2006 and Update 2008 that categorized hypertension as having limited/suggestive evidence of association with Agent Orange. 

Additionally, the VHA internist noted that the 2010 Update conclusion was reaffirmed in the 2012 Update as well as in the 2014 Update and that in all of the NAS Updates of 2006, 2008, 2010, 2012, and 2014, the NAS found that the available evidence, while suggestive, was not strong enough to make the association between exposure to Agent Orange and hypertension. Thus, she concluded that, based on all the available evidence reviewed by NAS, it was less likely than not that exposure to herbicides caused hypertension. Moreover, the VHA internist noted that the Veteran's onset of hypertension occurred over twenty years after separation from the military and, on that basis alone, it was far less likely than not that his hypertension was caused by exposure to Agent Orange. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension. In this regard, the Board places great probative weight on the October 2016 VHA opinion that concluded that the Veteran's hypertension was not aggravated by his service-connected diabetes and/or ischemic CAD, nor was his hypertension directly related to his in-service exposure to herbicides. The Board finds that the VHA opinion clearly reflects consideration of the Veteran's medical records and provides a complete rationale supported by the evidence of record. Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords the great probative weight to the October 2016 VHA opinion. 

The Board also places great probative weight on the January 2016 VA examiner's conclusion that the Veteran's service-connected diabetes and/or ischemic CAD did not cause his hypertension. In this regard, such opinion is consistent with the fact that the Veteran's hypertension pre-dated the onset of his diabetes and ischemic CAD by many years.  Thus, great probative weight is placed on the January 2016 VA opinion with regard to such conclusion. See Nieves-Rodriguez, supra; Stefl, supra.

The Board notes that, in his March 2016 statement, the Veteran contended that the January 2016 VA examination was inadequate due to his belief that the VA examiner did not give him a comprehensive and unbiased examination as he alleged that, during the examination, the examiner stated that he did not believe Agent Orange had any relationship to heart disease. In this regard, a VA examiner is presumed to have properly discharged his duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his opinion with medical analysis applied to the significant facts of the case. See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties). The presumption of regularity is only rebuttable by clear evidence to the contrary. Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004). Here, the Veteran has not demonstrated that the VA examiner was unaware of any significant fact in this case or introduced any evidence that shows a lack of impartiality of the VA examiner other than the Veteran's contention that the VA examiner stated that he believed Agent Orange had no relationship to heart disease. Thus, the Veteran has not met his burden to show that the January 2016 VA examination was inadequate. Furthermore, the Board has not relied on the January 2016 VA opinion with regard to the determination that the Veteran's hypertension was not aggravated by his ischemic CAD, and is not related to his in-service herbicide exposure. Rather, the Board has relied on the October 2016 VHA opinion in regard to such allegations and such examiner was made aware of the Veteran's contentions regarding the timing of the onset of his heart disease.

Moreover, no medical evidence of record refutes the October 2016 VHA opinion or the January 2016 VA opinion. In this regard, none of the Veteran's post-service treatment records suggest that his hypertension was caused or aggravated by his service-connected diabetes and/or ischemic CAD. In fact, the medical evidence supports such opinions by indicating that the Veteran had a long history of obesity and tobacco use, which are both risk factors for hypertension, and that his hypertension long predated his service-connected diabetes and ischemic CAD. The medical evidence also shows that the Veteran had consistent normal blood pressure readings even after he was diagnosed with diabetes and ischemic CAD. 

Furthermore, the VHA internist found that there was no available evidence to support that the Veteran's exposure to herbicides caused hypertension. The Veteran's service treatment records and post-service treatment records also do not indicate that his hypertension was due to his acknowledged exposure to herbicides. Additionally, the VHA internist concluded that it was far less likely than not that the Veteran's hypertension was caused by his exposure to herbicides since the onset of his hypertension occurred over twenty years after his separation from military service. Thus, service connection is not warranted for hypertension on the basis of the Veteran's acknowledged exposure to herbicides.

In reaching such conclusions, the Board has considered the Veteran's lay statements regarding the nature and onset of his hypertension, to include his allegation that such is caused or aggravated by his diabetes and/or ischemic CAD, or related to his acknowledged in-service herbicide exposure.  In this regard, lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

While the Veteran contends that he probably had heart disease prior to 2002, that his hypertension is related to his service-connected diabetes and/or ischemic CAD, and that exposure to herbicides caused his hypertension, he is not competent to self-diagnose heart disease or render an opinion regarding the etiology of his current hypertension. The matter of a medical diagnosis for a disability not capable of lay observation, such as that of heart disease, or one of medical causation or aggravation are matters within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Specifically, the diagnosis of heart disease and causation or aggravation of hypertension involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing. In the instant case, there is no suggestion that the Veteran has developed such expertise required to diagnose heart disease or to determine the causation or aggravation of hypertension. Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose heart disease or to determine the causation or aggravation of his hypertension, the lay assertions in this regard have no probative value. 

Based on the foregoing, the Board finds that service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes and/or ischemic CAD, or as due to herbicide exposure, is not warranted. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and/or ischemic CAD, and/or as due to herbicide exposure, is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


